     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964 - Fax (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust

 6                                    UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA

 8
     U.S. BANK TRUST, N.A., AS TRUSTEE FOR                  Case No.: 2:17-cv-00228-RFB-VCF
 9   LSF8 MASTER PARTICIPATION TRUST,
10                   Plaintiff,
11                                                          STIPULATED JUDGMENT AND
             vs.                                            DISMISSAL
12
     THUNDER PROPERTIES, INC.; TIDES 1
13   HOA aka THE SANCTUARY OWNERS
14   ASSOCIATION; NEVADA ASSOCIATION
     SERVICES,
15
                     Defendants.
16
17           Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust; Defendant,

18   Thunder Properties, Inc. (“U.S. Bank”); and Defendant, Tides 1 HOA aka The Sanctuary Owners
19   Association (“HOA”) (collectively the “Parties”), by and through their counsel, hereby stipulate and
20
     agree as follows:
21
             WHEREAS,
22
23           1.      The real property which is the subject of this case is commonly known as 3555 Meridale

24   Drive #2151, Las Vegas, Nevada 89147, APN: 163-16-621-022 (the “Property”), which is described as
25
     follows:
26
             PARCEL ONE (1):
27
28           ONE (1) ALLOCATED INTEREST AS TENANT(S) IN COMMON, IN THE
             COMMON ELEMENTS WITHIN 80 CIMARRON SPRINGS CONDOMINIUMS –


                                                             1
     ________________________________________________________________________________________________________________
             UNIT 1 AS SHOWN BY THE MAP THEREOF ON FILE IN BOOK 80 OF PLATS,
 1
             PAGE 37, AND BY CERTIFICATE OF AMENDMENT RECORDED OCTOBER 29,
 2           1998 IN BOOK 981029 AS DOCUMENT NO. 02430, IN THE OFFICE OF THE
             COUNTY RECORDER, CLARK COUNTY, NEVADA AND AMENDED BOOK 120,
 3           PAGE 52.
 4
             EXCEPTING THEREFROM ALL UNITS IN ALL RESIDENTIAL BUILDINGS AS
 5           SHOWN ON THE PLAT REFERRED TO ABOVE.

 6           PARCEL TWO (2):
 7
             LIVING UNIT 2151 IN BUILDING 38 OF CIMARRON SPRINGS CONDOMINIUMS-
 8           UNIT 1 AND GARAGE UNIT(S) APPURTENANT THERETO AS EACH UNIT
             THEREOF ON FILE IN BOOK 80 OF PLATS, PAGE 37, AND BY CERTIFICATE OF
 9           AMENDMENT RECORDED OCTOBER 28, 1998 IN BOOK 981029 AS DOCUMENT
10           NO. 02430, IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY,
             NEVADA, AND AMENDED IN BOOK 120, PAGE 52.
11
             PARCEL THREE (3):
12
13           THE EXCLUSIVE RIGHT TO USE, POSSESSION AND OCCUPANCY OF THOSE
             PORTIONS OF THE LIMITED COMMON ELEMENTS AS DESCRIBED IN THE
14           DECLARATION AND AS SHOWN UPON THE PLAT REFERRED TO ABOVE.
15           PARCEL FOUR (4):
16
             A NON-EXCLUSIVE EASEMENT AS TO EACH UNIT FOR INGRESS, EGRESS,
17           USE AND ENJOYMENT OVER THE COMMON ELEMENTS AND PRIVATE
             DRIVES OF CIMARRON SPRINGS CONDOMINIUMS- UNIT 1 AS SHOWN BY
18
             MAP THEREOF ON FILE IN BOOK 80 OF PLATS, PAGE 37, AND BY
19           CERTIFICATE OF AMENDMENT RECORDED OCTOBER 29, 1998 IN BOOK
             981029 AS DOCUMENT NO. 02430, IN THE OFFICE OF THE COUNTY
20           RECORDER, CLARK COUNTY, NEVADA. AND AMENDED IN BOOK 120, PAGE
             52.
21
22           2.      U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust (“U.S. Bank”) is

23   the beneficiary of a first Deed of Trust dated September 13, 2005 securing a loan in the amount of
24
     $212,000.00 and executed by Agavni Gambaryan (“Borrower”), which was recorded on September 23,
25
     2005 in the Official Records of Clark County, Nevada as Book and Instrument Number 20050923-
26
27   0006289 (“Deed of Trust”).

28



                                                             2
     ________________________________________________________________________________________________________________
             3.      On or about August 18, 2010, a Notice of Delinquent Assessment Lien (“Association
 1
 2   Lien”) was recorded against the Property on behalf of Tides 1 HOA aka The Sanctuary Owners

 3   Association (the “HOA”) in the Clark County Recorder’s Office as Book and Instrument Number
 4
     201008180002963.
 5
            4.      On or about October 14, 2010, a Notice of Default and Election to Sell under
 6
 7   Homeowners Association Lien was recorded against the Property in the Clark County Recorder’s Office

 8   as Book and Instrument Number 201010040001366 as to the Association Lien.
 9          5.      On or about July 13, 2011, a Notice of Foreclosure Sale was recorded against the Property
10
     in the Clark County Recorder’s Office as Book and Instrument Number 201107130000940 as to the
11
     Association Lien
12
13          6.      On or about February 3, 2012, a non-judicial foreclosure sale occurred whereby the

14   Nevada Association Services, Inc. (“HOA Trustee”) allegedly sold the Property to HOA for the sum of
15   $9,444.51. On February 16, 2012, a Foreclosure Deed was recorded in Clark County as Book and
16
     Instrument Number 201202160001425.
17
            7.      On January 27, 2017, this action was commenced by virtue of US Bank’s Complaint.
18
19          8.      The Parties have now come to a resolution regarding their respective claims and interests

20   in the Property.
21
            9.      The Parties have, or will, execute a settlement agreement, the terms of which are
22
     confidential, but under which HOA agrees to forego all ownership right, title and interest in the Property
23
     and to disclaim their current ownership interest thereto, for agreed-upon consideration, except for the
24
25   HOA’s assessment lien perfected upon recording of the CC&Rs and the HOA’s lien enforcement rights

26   established by NRS 116, which the HOA cannot waive.
27
28



                                                             3
     ________________________________________________________________________________________________________________
             10.     By virtue of the settlement Agreement, the parties stipulate and agree as follows: that
 1
 2   U.S. Bank is the sole owner of the Property free and clear of any and all claims, rights, and interests by

 3   HOA, except for the HOA’s assessment lien perfected upon recording of the CC&Rs and the HOA’s lien
 4
     enforcement rights established by NRS 116, which the HOA cannot waive.
 5
             11.     All other claims asserted by or against any of the Parties hereto shall be dismissed with
 6
 7   prejudice.

 8           12.     Nothing in this stipulation should be construed as intended to benefit any other party not
 9   identified as the Parties hereto, and in particular, shall not constitute a waiver or relinquishment of any
10
     claims by U.S. Bank against the Borrower.
11
             13.     Pursuant to NRS 40.020, no party may recover costs or attorney’s fees against the other as
12
13   a result of this disclaimer of interest.

14           14.     Each Party shall bear its own fees and costs incurred in this litigation and settlement.
15           IT IS HEREBY STIPULATED AND AGREED that judgment for quiet title shall be granted in
16
     favor of U.S. Bank, effective May 31, 2019;
17
             IT IS FURTHER STIPULATED AND AGREED that the above-referenced matter, including
18
19   all remaining claims for relief thereto, by and between all Parties, shall be dismissed with prejudice;

20           IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and Order is
21
     intended to be, or will be, construed as an admission of the claims or defenses of the Parties;
22
             IT IS FURTHER STIPULATED AND AGREED that each party shall bear its own attorney’s
23
     fees and costs; and
24
25   //

26   //
27
28



                                                             4
     ________________________________________________________________________________________________________________
             IT IS FURTHER STIPULATED AND AGREED that a copy of this Stipulated Judgment may
 1
 2   be recorded with the Clark County Recorder.

 3           IT IS SO STIPULATED.
 4
 5
 6   Dated this 4th day of June, 2019.                    Dated this 4th day of June, 2019.

 7   WRIGHT FINLAY & ZAK, LLP                             LIPSON NEILSON P.C.
 8
 9   /s/ Robert A. Riether                                /s/ Peter Dunkley
     Robert A. Riether, Esq.                              Peter Dunkley, Esq.
10   Nevada Bar No. 12076                                 Nevada Bar No. 11110
     7785 W. Sahara Ave, Suite 200                        9900 Covington Cross Drive, #120
11
     Las Vegas, NV 89117                                  Las Vegas, NV 89144
12   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,      Attorneys for Defendant, Tides 1 HOA aka the
     as Trustee for LSF9 Master Participation Trust       Sanctuary Owners Association
13
14
                                                     JUDGMENT
15
             Based upon the foregoing Stipulation by and between the parties, and good cause appearing,
16
17           IT IS HEREBY ORDERED that judgment for quiet title is hereby granted in favor of U.S. Bank

18   giving U.S. Bank title to the real property described hereafter free and clear of all interests which could
19
     be asserted through the Foreclosure Deed recorded February 16, 2012 as Book and Instrument Number
20
     201202160001425, and free and clear of any ownership interest asserted by HOA, effective May 31,
21
     2019. This judgment quiets title to the real property described as follows:
22
23           PARCEL ONE (1):

24           ONE (1) ALLOCATED INTEREST AS TENANT(S) IN COMMON, IN THE
             COMMON ELEMENTS WITHIN 80 CIMARRON SPRINGS CONDOMINIUMS –
25
             UNIT 1 AS SHOWN BY THE MAP THEREOF ON FILE IN BOOK 80 OF PLATS,
26           PAGE 37, AND BY CERTIFICATE OF AMENDMENT RECORDED OCTOBER 29,
             1998 IN BOOK 981029 AS DOCUMENT NO. 02430, IN THE OFFICE OF THE
27           COUNTY RECORDER, CLARK COUNTY, NEVADA AND AMENDED BOOK 120,
28           PAGE 52.



                                                             5
     ________________________________________________________________________________________________________________
             EXCEPTING THEREFROM ALL UNITS IN ALL RESIDENTIAL BUILDINGS AS
 1
             SHOWN ON THE PLAT REFERRED TO ABOVE.
 2
             PARCEL TWO (2):
 3
             LIVING UNIT 2151 IN BUILDING 38 OF CIMARRON SPRINGS CONDOMINIUMS-
 4
             UNIT 1 AND GARAGE UNIT(S) APPURTENANT THERETO AS EACH UNIT
 5           THEREOF ON FILE IN BOOK 80 OF PLATS, PAGE 37, AND BY CERTIFICATE OF
             AMENDMENT RECORDED OCTOBER 28, 1998 IN BOOK 981029 AS DOCUMENT
 6           NO. 02430, IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY,
 7           NEVADA, AND AMENDED IN BOOK 120, PAGE 52.

 8           PARCEL THREE (3):
 9           THE EXCLUSIVE RIGHT TO USE, POSSESSION AND OCCUPANCY OF THOSE
10           PORTIONS OF THE LIMITED COMMON ELEMENTS AS DESCRIBED IN THE
             DECLARATION AND AS SHOWN UPON THE PLAT REFERRED TO ABOVE.
11
             PARCEL FOUR (4):
12
13           A NON-EXCLUSIVE EASEMENT AS TO EACH UNIT FOR INGRESS, EGRESS,
             USE AND ENJOYMENT OVER THE COMMON ELEMENTS AND PRIVATE
14           DRIVES OF CIMARRON SPRINGS CONDOMINIUMS- UNIT 1 AS SHOWN BY
             MAP THEREOF ON FILE IN BOOK 80 OF PLATS, PAGE 37, AND BY
15           CERTIFICATE OF AMENDMENT RECORDED OCTOBER 29, 1998 IN BOOK
16           981029 AS DOCUMENT NO. 02430, IN THE OFFICE OF THE COUNTY
             RECORDER, CLARK COUNTY, NEVADA. AND AMENDED IN BOOK 120, PAGE
17           52.
18
             IT IS FURTHER ORDERED that the above-referenced matter, including all remaining claims
19
     for relief thereto, by and between all Parties, shall be dismissed with prejudice;
20
             IT IS FURTHER ORDERED that nothing in this Stipulation and Order is intended to be, or will
21
22   be, construed as an admission of the claims or defenses of the Parties;

23          IT IS FURTHER ORDERED that each party shall bear its own attorney’s fees and costs; and
24
     //
25
     //
26
27   //

28



                                                             6
     ________________________________________________________________________________________________________________
             IT IS FURTHER ORDERED that a copy of this Stipulated Judgment may be recorded with the
 1
 2   Clark County Recorder.

 3           IT IS SO ORDERED.
 4
             DATED this 5th day of        June       , 2019.
 5
 6
 7                                                             RICHARD F. BOULWARE, II
                                                               UNITED STATES DISTRICT JUDGE
 8
 9   Respectfully Submitted By:

10
     WRIGHT FINLAY & ZAK, LLP
11
12   /s/ Robert A. Riether
     Robert A. Riether, Esq.
13   Nevada Bar No. 12076
     7785 W. Sahara Avenue, #200
14   Las Vegas, NV 89117
15   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
     as Trustee for LSF9 Master Participation Trust
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                             7
     ________________________________________________________________________________________________________________
